ENGLAND, Justice
(concurring in part and dissenting in part).
I fully concur with the Court that the record supports the referee’s findings of respondent’s guilt as to the misconduct charged. I dissent from the Court’s imposition of discipline. Respondent’s misconduct is wholly imcompatible with the standards of behavior required for an attorney admitted to practice in this state. At a minimum, I would suspend respondent from the practice of law and require, before his readmission to the profession, a demonstration that he better understands an attorney’s responsibilities.
OVERTON, J., concurs.